Title: From Benjamin Walker to Timothy Pickering, 6 February 1783
From: Walker, Benjamin
To: Pickering, Timothy


                        
                            Sir
                             Thursday 6 February 1783
                            
                        
                        The General wishes for a duplicate of the inclosed to send with the Estimates Genl Knox’s Estimates not being
                            arrived—if Mr Lloyd goes—an Express must be held in Readiness to go with the dispatches. Yr Very humble
                        
                            Ben. Walker A.D.C.
                        
                    